DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 10/3/2022, that was in response to the Office action dated 6/3/2022. Claims 1-10 are pending, claim(s) 1 and 10 has/have been amended, while claim(s) 11-18 are withdrawn without prejudice based on election without traverse.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that the previous rejection does not show a “flat, continuous cooking surface” a “non-electrically” operated dual gas valve associated with the control knobs” and an arrangement where “a single valve is associated with a single control knob”. The examiner respectfully disagrees. 
As acknowledged by the applicant, the burner arrangement of Cowan is used for a griddle (see paragraph 0037). The surface of Cowan is flat and continuous at least in the sense that cooktop 3 is flat, and is reasonably interpreted as the cooking surface in that is supports the burners and grates which food to be cooked can be place in a vessel and cooked by the burner. A griddle is understood to be present also, albeit not explicit, because one of ordinary skill would understand that a griddle is a flat surface and food is directly cooked on said surface. It is understood that Cowan does not have an non-electrical operation, however it is unclear how this differs from the claimed invention, as there is a lack of support of such a feature. The limitation will be addressed below. In paragraph 0038 of Cowan, it is stated that “As can readily be seen from the above description, the system disclosed herein can be used to assign any control selector 20 to any individual or group of control valve 4 and burner 2 combinations, thereby providing enhanced flexibility when operating appliance 1”. This shows that depending on the situation, one control selector can have a single valved associated therewith, although it is reconfigurable, there is still a situation that allows for the claimed arrangement. For these reasons, the applicant’s remarks are not persuasive and the previous prior art is considered to still be pertinent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “a plurality of dual gas valves, wherein each of the plurality of dual gas valves is operatively non-electrically connected to, and associated with, a single one of each of the plurality of control knobs”. Lacks proper support. It is not shown how the relationship between the valve and control knob is non-electrical. In paragraph 0046 of the applicant’s specification, it is stated that “The control knob 219 and dual gas valves may be configured to: (i) provide only the front burner with High heat, (ii) provide both the front burner and the rear burner with High heat, (iii) provide both the front burner and the rear burner with Medium heat, or (iv) provide both the front burner and the rear burner with Low heat.” It is also stated that the control knobs can control the combination of which burners are used together (see paragraph 0045). However this does not state how the operation is non-electrical. The question therefore arises as to what mechanism controls the amount of heat generated. It will be interpreted that depending on how much heat is required, there is perhaps a mechanism controls the amount of opening of the gas supply.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan [20210270464], further in view of Biddle et al [3922138] and Manrique et al [20180187885].
With respect to claims 1, 2 and 8-10, Cowan discloses:
{cl. 1} A cooking griddle, comprising: a flat continuous cooking surface [paragraph 0037, specific reference to “three burners 2 function as a griddle]; a plurality of control knobs (20) provided adjacent to the cooking surface [see FIG 1]; a plurality of dual gas valves (4), wherein each of the plurality of dual gas valves is operatively connected to, and associated with, a single one of each of the plurality of control knobs [paragraph 0021]; a plurality of burner assemblies (2), wherein each of the plurality of burner assemblies is operatively connected to a single one of each of the plurality of dual gas valves, and wherein each of the plurality of burner assemblies comprises: a first gas input port, which in turn communicates with a ring-shaped front burner (2); and a second gas input port, which in turn communicates with a ring-shaped rear burner [paragraph 0022, --reference to “Appliance 1 controller 200 may further comprise a plurality of signal outputs 210 and signal inputs 220 that may be operatively connected to a plurality of appliance 1 components to monitor and direct system 10 operation.”—this is interpreted to mean components that regulate flow of gas including gas input port], wherein each one of the plurality of control knobs and an associated one of the plurality of dual gas valves is configured to simultaneously selectively provide a first supply of gas for operating the ring-shaped front burner and a second supply of gas for operating the ring-shaped rear burner at different levels of preselected heat selected from the group consisting of: a low level of heat, a medium level of heat, and a high level of heat [paragraph 0038-0043].
{cl. 10} In a cooking griddle having a flat continuous cooking surface [paragraph 0037, specific reference to “three burners 2 function as a griddle], a plurality of control knobs (20) provided adjacent to the cooking surface, a plurality of dual gas valves (4), wherein each of the plurality of dual gas valves is operatively connected to, and associated with, a single one of each of the plurality of control knobs, a plurality of burner assemblies (2), wherein each of the plurality of burner assemblies is operatively connected to a single one of each of the plurality of dual gas valves [paragraph 0021], and wherein each of the plurality of burner assemblies (2) has a first gas input port communicating, which in turn communicates with a ring-shaped front burner and a second gas input port, which in turn communicates with a ring-shaped rear burner [paragraph 0022, --reference to “Appliance 1 controller 200 may further comprise a plurality of signal outputs 210 and signal inputs 220 that may be operatively connected to a plurality of appliance 1 components to monitor and direct system 10 operation.”—this is interpreted to mean components that regulate flow of gas including gas input port], a method of providing different levels of heat in a first heating zone on the cooking surface and in a second heating zone on the cooking surface, comprising the steps of: setting a first one of the plurality of control knobs at a first position so as to provide continuous supplies of gas to the ring-shaped front burner and the ring-shaped rear burner that are the same; and setting the first one of the plurality of control knobs at a second position so as to provide continuous supplies of gas to the ring-shaped front burner and the ring-shaped rear burner that are different [paragraph 0038-0043].
It is understood that Cowan could be considered to not have explicit gas inputs, thus the limitations is believed to be inherent, as it is common knowledge to have such a component for a burner assembly. Regardless, Biddle does teach such an arrangement as explained below.
Cowan does not disclose: a first gas input port communicating with a front venturi and a second gas input port communicating with a rear venturi or the non-electrically operated control knob and valve arrangement.
Biddle makes up for the deficiencies by teaching: a burner construction (22) that is ring-shaped, controllable by a valve [col 2, line 64-col 3, line 14] having a first gas input port (31) communicating with a front venturi (27, 33, 34) and a second gas input port (31) communicating with a rear venturi (26, 33, 34) [see FIG 1].
Biddle further shows: 
{cl. 2} The cooking griddle of claim 1, wherein each of the plurality of burner assemblies comprises: a metal burner bottom element (17) having a first embossed passage (27) that provides the front venturi and a second embossed passage (26) that provides the rear venturi [see FIG 3, abstract]; and a metal burner top element (16) sealed to the metal burner bottom element, said metal burner top element having a third embossed passage that provides a front burner that is configured to receive gas from the front venturi and not receive gas from the rear venturi, and said metal burner top element having a fourth embossed passage that provides a rear burner that is configured to receive gas from the rear venturi and not receive gas from the front venturi [see FIG 2, col 4, line 27-40].
{cl. 8} The cooking griddle of claim 1, further comprising: first (26 on 16) and second open areas (27 on 16) formed in each of the plurality of burner assemblies; and third and fourth open areas (26 and 27 on 17) formed in each of the plurality of burner assemblies, wherein the first and second open areas define passages that connect to a first loop of embossed passage having gas ports formed therein, and wherein the third and fourth open areas define passages that connect to a second loop of embossed passage having gas ports formed therein [see FIGs 1 and 2, abstract].
{cl. 9} The cooking griddle of claim 1, wherein: the ring-shaped front burner of each of the plurality of burner assemblies provides a first heating zone on the cooking surface, the ring-shaped rear burner of each of the plurality of burner assemblies (22) provides a second heating zone on the cooking surface, and the griddle is configured to continuously provide different levels of heat for the first heating zone and the second heating zone [see FIG 1].
The modification would involve replacing the burners of Cowan with the embossed-style construction of Biddle. 
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Cowan with the teachings of Biddle, because Biddle provided a known orientation for a multi-burner stove that allows for easy assembly because of utilizing proven means of manufacturing the burner assembly.
{cl. 1 and cl. 10, cont’d) Manrique makes up for the “non-electrically operated” limitation by teaching:
Control knobs (120, 122) and gas valves (100, 110) of a cooking burner with a combination of inner and outer burners [see FIG 1] wherein the gas valve is non-electrically operated with the knob [paragraph 0028]. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Cowan with the teachings of Manrique because Manrique provides a valve and control knob arrangement that can be a mechanical relationship that allows for a certain degree of opening of the valve to achieve a desired temperature.
Allowable Subject Matter
Claim 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
10/31/2022